        2:19-cv-02241-CSB-EIL # 5        Page 1 of 3                                          E-FILED
                                                             Monday, 16 September, 2019 12:31:18 PM
                                                                         Clerk, U.S. District Court, ILCD

                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE CENTRAL DISTRICT OF ILLINOIS
                                URBANA DIVISION

KENNETH THOMPSON,                                 )
                                                  )
               Plaintiff,                         )
                                                  )
v.                                                ) Case No. 19-cv-2241
                                                  )
JELD-WEN, INC., and                               ) (Removed from Circuit Court of
JELD-WEN DOOR REPLACEMENT                         ) Champaign County, Illinois,
SYSTEMS, INC.                                     ) Case No. 19-L-108)
                                                  )
       Defendants.                                )

              DEFENDANT, JELD-WEN, INC.’S, MOTION TO DISMISS
            PURSUANT TO FEDERAL RULE OF CIVIL PROCEDURE 12(b)(6)

       Defendant, Jeld-Wen, Inc. (“Jeld-Wen” or “Defendant”), by and through its

attorneys, HEPLERBROOM, LLC, states as follows for its Motion to Dismiss Pursuant to

Federal Rule of Civil Procedure 12(b)(6):

       1.      Plaintiff allegedly sustained injuries on August 8, 2017 at Defendant’s

window and door manufacturing business, located in Rantoul, Illinois. He seeks relief

in his five-count complaint through various theories of negligence and premises

liability. See generally doc. #1-1.

       2.      For the reasons set forth in Defendant’s Memorandum of Law in Support

of Motion to Dismiss Pursuant to Federal Rule of Civil Procedure 12(b)(6), which is

incorporated by reference in this motion, Plaintiff’s claims fail because Plaintiff’s

exclusive remedy is through the Illinois Workers’ Compensation Act. Illinois has “long


                                              1
          2:19-cv-02241-CSB-EIL # 5         Page 2 of 3



recognized the applicability of the common-law borrowed-employee doctrine to

workers’ compensation cases” (Holten v. Syncreon N. Am., Inc., 2019 IL App (2d) 180537,

¶ 27), and this doctrine bars the type of recovery Plaintiff seeks. His complaint

therefore fails to state a claim upon which relief can be granted and must be dismissed,

with prejudice. FED. R. CIV. P. 12(b)(6).

       WHEREFORE, Defendant, Jeld-Wen, Inc., prays that the Court enter an Order

dismissing Plaintiff’s complaint in its entirety, with prejudice, awarding Defendant its

costs, and granting such other and further relief in its favor as the Court deems just and

proper.

Defendant Demands Trial by Jury.

                                   Respectfully submitted,

                                   JELD-WEN, INC., Defendant

                                   By: /s/ Michael Patrick Murphy
                                           One of its attorneys

                                   Michael Patrick Murphy, #06284342
                                   HEPLERBROOM, LLC
                                   4340 Acer Grove Drive
                                   Springfield, IL 62711
                                   (217) 528-3674 (telephone)
                                   (217) 528-3964 (facsimile)
                                   E-mail: mpm@heplerbroom.com




                                               2
        2:19-cv-02241-CSB-EIL # 5       Page 3 of 3




                              CERTIFICATE OF SERVICE

       I hereby certify that on September 16, 2019, the foregoing was filed electronically
with the Clerk of the Court using the CM/ECF system which will send notification of
such filing to the following:

Andrew T. Drazen
Page Law
9930 Watson Road, Suite 100
St. Louis, MO 63126
andy@pagelaw.com
Attorney for Plaintiff




                                                       /s/ Michael Patrick Murphy




                                            3
